Case: 11-14097   Date Filed: 05/31/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                        Nos. 11-13693, 11-14097
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:09-cv-01961-GKS-GJK



TORRANCE L. JENKINS,
a.k.a. Terry L. Davis,

                                                          Petitioner-Appellant,

                                  versus

SECRETARY DEPARTMENT OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,

                                                       Respondents-Appellees.

                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (May 31, 2013)

Before HULL, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 11-14097        Date Filed: 05/31/2013       Page: 2 of 5


       Torrance Jenkins, a Florida prisoner proceeding pro se, appeals the district

court’s denial of his petition for writ of habeas corpus, filed pursuant to 28 U.S.C.

§ 2254, challenging his conviction for resisting an officer with violence. 1 We

consider only the claim on which the district court granted Jenkins a COA:

“whether counsel rendered ineffective assistance by failing to request a jury

instruction on the justifiable use of non-deadly force.” See Hodges v. Att’y Gen.,

State of Fla., 506 F.3d 1337, 1340 (11th Cir. 2007) (providing that our review is

limited to the issues specified in the COA). After review, we affirm the district

court’s denial of Jenkins’ §2254 petition.2

       Jenkins’ request for federal habeas corpus relief is governed by 28 U.S.C.

§ 2254, as amended by the Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1214 (AEDPA). Under § 2254(d), a federal court

may not grant habeas relief on claims that were denied on the merits in state court

unless the state court decision was (1) “contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

       1
         This appeal is consolidated with Jenkins’ appeal from the district court’s order denying
his motion to quash the order dismissing his case. Jenkins was not granted a Certificate of
Appealability (COA) as to the order denying his motion to quash and he has not made any
argument regarding that appeal in his brief. As such, we consider his appeal from the district
court’s order denying his motion to quash abandoned. See Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008) (“[I]ssues not briefed on appeal by a pro se litigant are deemed
abandoned.”).
       2
         A habeas petition based on ineffective assistance of counsel presents a mixed question
of law and fact that we review de novo. Sims v. Singletary, 155 F.3d 1297, 1304 (11th Cir.
1998).
                                                2
                 Case: 11-14097        Date Filed: 05/31/2013         Page: 3 of 5


Court,” or (2) “based on an unreasonable determination of the facts in light of the

evidence presented” in the state court. 28 U.S.C. § 2254(d)(1)-(2). 3

       The merits of an ineffective-assistance-of-counsel claim are governed by the

standard announced in Strickland v. Washington, 104 S. Ct. 2052 (1984). Under

Strickland, a petitioner must show both (1) that his “counsel’s performance was

deficient” and (2) that “the deficient performance prejudiced the defense.”

Strickland, 104 S. Ct. at 2064. Strickland is not applied de novo, “but rather

through the additional prism of AEDPA deference.” Lawrence v. Sec’y, Fla. Dep’t

of Corr., 700 F.3d 464, 477, 480 (11th Cir. 2012). Thus, “the pivotal question is

whether the state court’s application of the Strickland standard was unreasonable.”

Id. at 477 (internal quotation marks and alteration omitted).

       With regard to the first element of § 2254(d)(1), there is no merit to Jenkins’

argument that the state court’s decision was contrary to clearly established federal

law because the state court utilized the Strickland standard. Jenkins argues the

court should have analyzed his claim under United States v. Cronic, 104 S. Ct.

2039 (1984), because his counsel’s failure to request a self-defense instruction

effectively denied him counsel at a critical stage of his trial. However, at no point

during his trial was Jenkins actually or constructively denied the presence of


       3
          Jenkins does not argue that the state court’s decision was based on an unreasonable
determination of the facts in light of the evidence, nor does he identify any facts that the state
court unreasonably determined.
                                                  3
               Case: 11-14097     Date Filed: 05/31/2013     Page: 4 of 5


counsel. See Bell v. Cone, 122 S. Ct. 1842, 1851 & n.3 (2002). The failure to

request a jury instruction is a specific attorney error that is subject to Strickland’s

performance and prejudice components. Cf. id. at 1851-52 (holding that the failure

of an attorney to perform specific tasks was insufficient for the second Cronic

exception and should be judged under the Strickland standard). Thus, the state

court correctly identified the principles announced in Strickland as those governing

the analysis of Jenkins’ claim.

      With regard to the second element of § 2254(d)(1), the state court did not

unreasonably apply Strickland to the facts of Jenkins’ case when it determined that

Jenkins failed to establish either deficient performance or prejudice. The state

court found that defense counsel’s conduct was not deficient and that an instruction

on the justifiable use of deadly force was inconsistent with the theory of the case

because Jenkins: (1) presented an actual-innocence defense and argued that any

violence was the result of his involuntary muscle reaction and that any allegations

otherwise were fabrications by the officer; and (2) did not present any evidence of

the affirmative defense of self-defense. This was not an unreasonable conclusion

based on Florida precedent regarding jury instructions. See Bertolotti v. State, 534

So. 2d 386, 387 (Fla. 1988) (holding defense counsel was not ineffective for failing

to request a jury instruction that was not warranted by the evidence); Phillips v.

State, 874 So. 2d 705, 707 (Fla. 1st DCA 2004) (holding the trial court correctly

                                            4
              Case: 11-14097     Date Filed: 05/31/2013   Page: 5 of 5


denied a self-defense instruction where the defendant refused to acknowledge that

he even wielded a knife).

      As for prejudice, Jenkins must show a reasonable probability that the

outcome of the proceedings would have been different but for the alleged

deficiency in counsel’s performance. Strickland, 104 S. Ct. at 2068. The state

court’s determination that Jenkins was not prejudiced as a result of his counsel’s

actions was not unreasonable because any request for an instruction on the

justifiable use of deadly force would likely have been denied where no evidence of

self-defense was presented. See Phillips, 874 So. 2d at 707.

      AFFIRMED.




                                          5